DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 

Species A, Figures 1-6 (hollow nipple with slit on bottom base surface): claims 1-7.
Species B, Figures 7-10 (foam filled nipple with slit on side of base): claims 8-11.

The species are independent or distinct because bIn addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together). The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. Furthermore, the different species are structurally different making them patentably distinct and thus require employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Richard Harpman on 4/26/2022 a provisional election was made without traverse to prosecute the invention of species A, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  “said fluid dispensing opening in top center position” should recite -- said fluid dispensing opening being located in a top center position --.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: “deforming oppositely disposed sides of said contoured base opening said self- 20sealing fluid access opening” should recite -- deforming oppositely disposed sides of said contoured base opening to open said self- 20sealing fluid access opening --.  Appropriate correction is required.

Claims 1-7 are objected to for recited “said base” throughout the claim set. Examiner suggests amending “said base” to recite – said contoured fluid receiving base --, for consistency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Brenner (20130090595).

As to claim 1, Brenner discloses: An infant dosage dispenser (device of figure 9) comprising, an upstanding nipple (12) and a contoured fluid receiving base (14/60) extending therefrom, 5a self-sealing fluid access opening (62, see figure 9 and paragraph 0041) in said base, a fluid dispensing opening in said nipple (see figures 4-7), said fluid dispensing opening in top center position of said nipple (see figures 1-7). Examiner notes the base is seen as contoured because it has a curved outer surface. 

As to claim 2, Brenner discloses the invention of claim 1, Brenner further discloses: wherein said nipple is hollow and in direct communication with said fluid receiving base (see figure 9 and explanation below). Examiner notes 62 opens up into the hollow interior of the nipple. 

As to claim 3, Brenner discloses the invention of claim 1, Brenner further discloses: wherein said fluid receiving base is deformable from a fluid shaped retaining closed position (seen in figure 9) to a fluid receiving open position (when squeezed, see paragraph 0041).

As to claim 4, Brenner discloses the invention of claim 1, Brenner further discloses: wherein said self-sealing fluid access opening in said base comprises, 15an elongated slit (62) in said base in oppositely disposed relation to said opening in said nipple (see figures 4-9).

As to claim 5, Brenner discloses the invention of claim 3, Brenner further discloses: wherein said receiving base fluid receiving open position comprises, deforming oppositely disposed sides of said contoured base opening said self- 20sealing fluid access opening (paragraph 0041, see figure 9).

As to claim 6, Brenner discloses the invention of claim 1, Brenner further discloses: wherein said base has a top portion (top surface facing nipple), annularly depending integral sidewalls (sidewalls/outer surface of 14/60, see figure 9) and an interconnecting bottom surface (surface shown in figure 9 that slit is present in).

As to claim 7, Brenner discloses the invention of claim 6, Brenner further discloses: wherein said base top 5portion extends integrally from said upstanding nipple defining a contoured annular base (seen as integrally extending when device is fully formed as seen in figure 9). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Oats (20140221917): teaches nipple structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771